Porter, J.

deliver the opinion of the court. The plaintiff claims the machinery of a cotton-gin, fixed in a house situate on the land of the defendant, or $300, the value thereof. Damages to the amount of $500, are also alleged to have been sustained by the illegal detention of the object sued for.
The answer states, that the defendant bought the land on which the machinery was erected, without any exception whatever, and prays, that his vendor may be cited, in warranty, to defend his right to it.
*349East’n District.
March, 1821.
The court ordered the vendor to be cited. He appeared, and, in his answer, denied he had ever sold the machinery of said cotton-gin to the defendant, and urged it was not included in the act of sale made by him, for the premises on which it was erected.
The cause was submitted to a jury, who found a verdict for the defendant, from the judgment rendered on which, the plaintiff appealed.
The evidence, taken in the cause, proves, that the machinery in question was placed on the premises by the plaintiff, at a time when he was not owner of the soil.
The Civ. Code, 104, art. 12, provides, “ That when plantations, constructions, and works, have been made by a third person, and out of said person’s own materials, the owner of the soil has a right to keep them, or to compel the third person to take away and demolish the same, &c.
If the owner keeps the works, he owes the owner of the materials nothing but the reimbursement of their value, and of the price of the workmanship.”
It has been proved, that the defendant has kept these works, and that their value is $60.
Dumoulin for the plaintiff,— for the defendant.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided, and reversed. And it is further ordered, adjudged, and decreed, that the plaintiff do recover of the defendant, the sum of $60, with costs of suit in this and the district court.